Title: To James Madison from Ebenezer Stevens, 27 March 1801 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


27 March 1801, New York. Acknowledges letter of 21 Mar. accompanying the papers of the ship Grand Turk. Has procured passports from British and Spanish consuls, which are delivered to the captain with packages for Eaton. The ship sails “this day.” Should passport from the French chargé arrive in time, he will deliver it.
 

   
   RC (DNA: RG 59, ML). 1 p.; erroneously docketed by Wagner as “27 Novr. 1801.”


